Citation Nr: 1502874	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to August 1, 2011, for the restoration of non-service-connected (NSC) pension, originally granted with an effective date of August 5, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Walker, Counsel





INTRODUCTION

The Veteran served on active duty from March 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

Pursuant to the July 2012 formal appeal (VA Form 9), the veteran was scheduled for a hearing before a Veterans Law Judge in October 2014.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In a July 2012 statement, the Veteran appeared to challenge the alleged termination of his pension in February 2009 (prior to his incarceration).  This issue has not been adjudicated and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  NSC pension was originally awarded in November 2005 with an effective date of August 5, 2005.

2.  The Veteran was incarcerated on December 30, 2009.

3.  The Veteran was released from prison on July 1, 2011.

4.  The Veteran petitioned VA to restore his NSC pension benefits on July 6, 2011.

5.  NSC pension benefits were restored, effective August 1, 2011.



CONCLUSION OF LAW

The requirements for an effective date prior August 1, 2011, for the restoration of NSC pension following a period of incarceration from December 30, 2009, to July 1, 2011, have not been met.  38 U.S.C.A. §§ 1505(a), 5111(a)(1) (West 2014); 
38 C.F.R. § 3.666 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

The Veteran's claim for an earlier effective date arises from his disagreement with the assigned effective date for the award listed above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has associated all necessary records with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file.

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The record reflects that NSC pension was awarded in November 2005, with an effective date of August 5, 2005.  The record also reflects that the Veteran was incarcerated on December 30, 2009, and released from prison on July 1, 2011.  NSC pension benefits were suspended at the time of the Veteran's admission to prison.  In July 2011, he petitioned VA restore his NSC benefits, also arguing that the suspension of benefits was improper.  NSC benefits were reinstated, pursuant to a July 2011 decision, effective August 1, 2011.

To that end, applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993). 

The record indicates that the Veteran was imprisoned for more than 60 days.  Upon the Veteran's release from incarceration, he filed a claim to restore his non-service-connected pension benefits.  See Latham, (noting that the law "allow[s] for the resumption of the payment of pension to the Veteran upon release from incarceration"); 38 C.F.R. § 3.666(c) (resumption of pension upon release from incarceration).  

Pursuant to 38 U.S.C. § 5111(a)(1), payment of monetary benefits based on an award of pension may not be made to an individual for any period before the first day of the calendar month following the month in which the award became effective.  Here, the Veteran was eligible to receive NSC pension benefits on July 1, 2011.  The first day of the next calendar month is August 1, 2011, and therefore that is the proper effective date for the restoration of NSC pension benefits.  

As the Veteran was incarcerated from December 30, 2009, to July 1, 2011, the Board finds that his claim for restoration of non-service-connected pension benefits, prior to August 1, 2011, must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  








ORDER

An effective date prior to August 1, 2011, for the restoration of non-service-connected (NSC) pension, originally granted with an effective date of August 5, 2005, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


